DETAILED ACTION	 
Response to Amendment
Applicant's submission filed on November 30, 2020 has been reviewed by the examiner and entered of record in the file.
 2.	Accordingly, claims 64 and 74 have been amended, and claim 75 has been cancelled.  Claims 64, 67-71, 74, and 79-81 are currently pending.  
Previous Claim Rejections - 35 USC § 103
3.	Claims 64, and 67-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka, U.S. 7,514,244 B2, in view of Gorss, American Chemical Society, EurekAlert (2002).
	In view of Applicant’s amendatory changes, the previous obviousness rejection is withdrawn.  However, upon further consideration of Applicant’s amendments, a new ground of rejection is made, please see below.
4.	Claims 74, and 79-81 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka, U.S. 7,514,244 B2, in view of Oddo et al, Neuron (2003).
	In view of Applicant’s amendatory changes, the previous obviousness rejection is withdrawn.  However, upon further consideration of Applicant’s amendments, a new ground of rejection is made, please see below.

New Claim Rejections - 35 USC § 103
5.	Claims 64 and 67-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka, U.S. 7,514,244 B2, in view of Ray et al, WO 2005/052592 A3 (published June 2005), and further in view of Gorss, American Chemical Society, EurekAlert (2002), https://www.eurekalert.org/pub_releases/2002-09/acs-adm091802.php
	Claim 64 is directed to a method to delay or reduce the severity of demyelination in an individual, comprising (a) identifying an individual with at least one biomarker indicating demyelination, wherein a measurement of a biological marker includes amyloid precursor protein, -amyloid protein, presenilin 1 protein, phosphorylated tau protein or tau protein; and (b) administering to the individual an oral formulation comprising docosahexaenoic acid (DHA), arachidonic acid (ARA) and docosa-pentaenoic acid n-6 (DPAn-6), wherein the oral formulation comprises an oil or formulation comprising about 40% or more by weight of DHA, ARA and DP An-6, and wherein the ratio of  DHA:ARA:DPAn-6 in the oral formulation is about 1:1:1 to about 10:1:1.  Claims 67-70 further limit the weight percentage of DHA, ARA and DPAn-6.  Claim 71 further limit the form of DHA, ARA and DPAn-6.
	Tanaka teaches that the administration of DHA is effective for improving memory and preventing senile dementia and treating Alzheimer's disease, (please see column 1, lines 37-39).  Tanaka teaches a lipid formulation including the omega fatty acids docosahexaenoic acid (DHA), arachidonic acid (AA or ARA), and docosapentaenoic acid (DPA), (please see column 5, lines 62-65), which may be added to a food composition in the form of solid or liquid foods (i.e. an oral formulation) comprising 0.001 to 50% by weight lipids, (please see column 7, lines 14-21), and please also see Table 2 in column 8.  Tanaka teaches that precursors of DHA and/or DPA such as oleic acid, linoleic acid or esters thereof and olive oil, soybean oil, cotton seed oil or palm oil may be included in the lipid formulation, (please see column 4, line 63- column 5, line 4).  
Tanaka teaches that the administration of an oral lipid formulation comprising the omega fatty acids DHA, ARA and DPAn-6 is effective in the treatment of Alzheimer’s or senile dementia in an individual in need thereof, but does not embody identifying an individual with at least one biomarker indicating demyelination, or wherein said administration delays or reduces the severity of demyelination in said individual.  
However, Ray et al discuss protein-based biomarkers that are useful for indicating Alzheimer’s disease (AD) status in subject, in particular mutations associated with beta-amyloid protein (A), amyloid precursor protein (APP), and presenilin 1 (PS1) (see page 2, lines 2-9), and that amyloid-beta and tau proteins are probably the most well-characterized in AD patients (see page 3, lines 12-15).
Accordingly, one of skill in the art would be motivated to use any of the above diagnostic biomarkers in order to identify a patient with Alzheimer’s disease. 
Gorss teaches that Alzheimer’s patients demonstrate significant demyelination, in comparison with a control group (please see the eighth paragraph).  Therefore, based on the teaching of Gorss, it clear that administration of a drug to treat Alzheimer’s disease in a patient would also reduce demyelination in said patient.
One skilled in the art would have been motivated to employ the combination of omega fatty acids DHA, ARA, and DPAn-6 in an oral formulation, each known to be useful in the treatment of Alzheimer’s disease, in order to achieve an expected improvement in the severity of demyelination in a patient with Alzheimer’s or senile dementia.   There is a reasonable expectation of success since the recited combination of fatty acids is known in the art, and one skilled in the art would know that in combination, each element would perform the same function as it did separately. As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
The amount of active agents to be used (i.e. recited ratios and weight percentages), the pharmaceutical or salt forms, e.g. esters, triglyceride oil, etc; mode of administration, flavors, surfactants are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations. Normally it is to be expected that a change in ratio, or in concentration, or both, would be a patentable modification.  Under some circumstances, however, changes such as new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed "critical" ranges, and the Applicant has the burden of proving such criticality.  However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.   
As such, a prima facie case is established.  

6.	Claims 74, and 79-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka, U.S. 7,514,244 B2, in view of Ray et al, WO 2005/052592 A3 (published June 2005), and further in view of Oddo et al, Neuron (2003).
	Claim 74 is directed to a method of reducing the severity of synaptic dysfunction in an individual, comprising (a) identifying an individual with at least one biomarker indicating demyelination, wherein a measurement of a biological marker includes amyloid precursor protein, -amyloid protein, presenilin 1 protein, phosphorylated tau protein or tau protein; and (b) administering to the individual an oral formulation comprising docosahexaenoic acid (DHA), arachidonic acid (ARA) and docosa-pentaenoic acid n-6 (DPAn-6), wherein the oral formulation comprises an oil or formulation comprising about 40% or more by weight of DHA. ARA and DP An-6, and wherein the ratio of  DHA:ARA:DPAn-6 in the oral formulation is about 1:1:1 to about Claim 79 further limits the form of DHA, ARA and DPAn-6. Claims 80 and 81 further limit the weight percentage and form of DHA, ARA and DPAn-6.  
Tanaka teaches that the administration of DHA is effective for improving memory and preventing senile dementia and treating Alzheimer's disease, (please see column 1, lines 37-39).  Tanaka teaches a lipid formulation including the omega fatty acids docosahexaenoic acid (DHA), arachidonic acid (AA or ARA), and docosapentaenoic acid (DPA), (please see column 5, lines 62-65), which may be added to a food composition in the form of solid or liquid foods (i.e. an oral formulation) comprising 0.001 to 50% by weight lipids, (please see column 7, lines 14-21), and please also see Table 2 in column 8. Tanaka teaches that precursors of DHA and/or DPA such as oleic acid, linoleic acid or esters thereof and olive oil, soybean oil, cotton seed oil or palm oil may be included in the lipid formulation, (please see column 4, line 63- column 5, line 4).  
Tanaka teaches that the administration of an oral lipid formulation comprising the omega fatty acids DHA, ARA and DPAn-6 is effective in the treatment of Alzheimer’s or senile dementia in an individual in need thereof, but does not embody identifying an individual with at least one biomarker indicating demyelination, or wherein said administration reduces the severity of synaptic dysfunction in said individual.
However, Ray et al discuss protein-based biomarkers that are useful for indicating Alzheimer’s disease (AD) status in subject, in particular mutations associated with beta-amyloid protein (A), amyloid precursor protein (APP), and presenilin 1 (PS1) (see page 2, lines 2-9), and that amyloid-beta and tau proteins are probably the most well-characterized in AD patients (see page 3, lines 12-15).

Oddo et al teach that synaptic dysfunction is a major phenotypic manifestation of Alzheimer’s disease (AD) neuropathology, and that “[s]ynaptic dysfunction… is among the best correlates for the memory and cognitive changes that characterize AD,” please see page 6, last 2 lines of column 1- column 2, lines 1-3. Therefore, based on the teaching of Oddo et al, it clear that administration of a drug to treat Alzheimer’s disease in a patient would also reduce the severity of synaptic dysfunction in said patient.
One skilled in the art would have been motivated to employ the combination of omega fatty acids DHA, ARA, and DPAn-6 in an oral formulation, each known to be useful in the treatment of Alzheimer’s disease, in order to achieve an expected improvement in the severity of synaptic dysfunction in a patient with Alzheimer’s or senile dementia.   There is a reasonable expectation of success since the recited combination of fatty acids is known in the art, and one skilled in the art would know that in combination, each element would perform the same function as it did separately. As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
The amount of active agents to be used (i.e. recited ratios and weight percentages), the pharmaceutical or salt forms, e.g. esters, triglyceride oil, etc; mode of administration, flavors, surfactants are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations. Normally it is to be expected that a change in ratio, or in concentration, or both, would be a patentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular changes claimed produce a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed "critical" ranges, and the Applicant has the burden of proving such criticality.  However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, 
As such, a prima facie case is established.
Conclusion
5.	In conclusion, claims 64, 67-71, 74, 75 and 79-81 are currently pending, and all claims stand rejected.  No claim is allowable.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628
February 25, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611